  Case 4:19-cv-04549 Document 1 Filed on 11/20/19 in TXSD Page 1 of 4



                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF TEXAS
                             HOUSTON DIVISION

ABEL CABALLERO,             §                        CIVIL ACTION NO.
     Plaintiff,             §
                            §
V.                          §                        JURY DEMANDED
                            §
ALLSTATE VEHICLE AND        §                        NOTICE OF REMOVAL OF
PROPERTY INSURANCE COMPANY, §                        ACTION UNDER 28 U.S.C.
     Defendant,             §                        § 1441(a)


            NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. § 1441

TO THE HONORABLE UNITED STATES DISTRICT COURT JUDGE:

       Please take notice that, pursuant to 28 U.S.C. § 1441 and 1446, Allstate Vehicle

and Property Insurance Company, Defendant herein, removes to this Court the state court

action pending in the 234th Judicial District Court of Harris County, Texas invoking this

Court’s diversity jurisdiction, on the grounds explained below.

                                  BASIS FOR REMOVAL

       1.      On September 24, 2019, Plaintiff filed suit in Harris County against the

Defendant. The suit was assigned to the 234th Judicial District Court of Harris County,

Texas, styled Cause No. 2019-69287; Abel Caballero v. Allstate Vehicle and Property

Insurance Company. Defendant Allstate was served/received notice of this suit on October

25, 2019. As required by 28 U.S.C. § 1446(b)(3), Allstate files this notice of removal

within thirty (30) days following receipt by Defendant of the initial pleadings.

       2.      Removal of this action is proper, because this Court has original diversity

jurisdiction under 28 U.S.C. § 1332 and the action is one that may be removed by

Defendant pursuant to 28 U.S.C. § 1441(b)(3); specifically, this is a civil action wherein
   Case 4:19-cv-04549 Document 1 Filed on 11/20/19 in TXSD Page 2 of 4



the matter in controversy exceeds the sum of $75,000.00, exclusive of interest and costs,

and the Defendant is diverse in citizenship from the Plaintiffs.

       3.      There is complete diversity among the parties as required by 28 U.S.C. §

1332(a). Plaintiff is a Texas citizen. Defendant Allstate Vehicle and Property Insurance

Company is not a citizen of the State of Texas. Defendant, Allstate Vehicle and Property

Insurance Company, is foreign organization incorporated pursuant to the laws of the State

of Illinois and does not have its principal place of business in the State of Texas. The

Defendant consent to removal of this case to Federal Court.

       4.      The amount in controversy exceeds $75,000.00 as required by 28 U.S.C. §

1332 (a). Plaintiffs’ Original Petition recites that they are seeking actual damages, statutory

damages, and attorney’s fees for breach of contract, breach of the duty of good faith and

fair dealing, and, violations of the Deceptive Trade Practices Act, Chapter 541 and 542 of

the Texas Insurance Code, relating to the Defendant’s alleged failure to properly adjust the

claim for Plaintiff’s alleged property damage. Further, Plaintiff’s Petition states Plaintiff

is seeking between $200,000 but not more than $1,000,000 for his damages. Thus,

Plaintiff’s Petition shows on its face, that Plaintiff’s claims are in excess of $75,000.00.

See Plaintiff’s Petition incorporated herein under Exhibit “A”.

       5.      The Clerk’s full record in this case is attached as Exhibit “A”. A list of all

Counsel of Record is attached as Exhibit “B”. The Civil Cover Sheet is attached as Exhibit

“C”.

       6.      Venue is proper in this district because the district and division embrace the

place where the removal action has been pending.

       7.      Defendant will promptly provide written notice of the filing of this Notice
   Case 4:19-cv-04549 Document 1 Filed on 11/20/19 in TXSD Page 3 of 4



of Removal to all parties and to the clerk of the 234th Judicial District Court of Harris

County, Texas.

       8.      Defendant respectfully requests that the state court action be removed and

placed on this Court’s docket for further proceedings. Defendant further requests any

additional relief to which it may be justly entitled.

DATE: November 20, 2019



                                               Respectfully submitted,


                                               /s/ John M. Causey
                                               John M. Causey
                                               State Bar No. 04019100
                                               Southern District Bar No. 23926
                                               HOPE & CAUSEY, P. C.
                                               P. O. Box 3188
                                               Conroe, Texas 77305-3188
                                               (936) 441-4673 - Telephone
                                               (936) 441-4674 - Facsimile
                                               hcdocket@hope-causey.com

                                               ATTORNEYS FOR DEFENDANT
   Case 4:19-cv-04549 Document 1 Filed on 11/20/19 in TXSD Page 4 of 4




                                CERTIFICATE OF SERVICE

        Pursuant to the Federal Rules of Civil Procedure, I hereby certify that a true and
correct copy of the foregoing instrument has been delivered to all interested parties on
November 20, 2019, via e-filing addressed to:

THE BUZBEE LAW FIRM
Anthony G. Buzbee
State Bar No. 24001820
Christopher J. Leavitt
State Bar No. 24053318
JPMorgan Chase Tower
600 Travis Street, Suite 7300
Houston, Texas 77002
Tel: (713)223-5393
Fax: (713)223-5909
tbuzbee@txattomeys.com
cleavitt@txattorneys.com
www.txattomeys.com

LAW OFFICES OF MANUEL SOLIS, PC
Stephen R. Walker
Texas Bar No. 24034729
Email: swalker@manuelsolis.com
Gregory J. Finney
Texas Bar No. 24044430
Email: gfinney@manuelsolis.com
Juan A. Solis
Texas Bar No. 24103040
Email: jusolis@manuelsolis.com
6657 Navigation Blvd.
Houston, TX 77011
Phone: (713)277-7838
Fax: (281)377-3924

ATTORNEYS FOR PLAINTIFF

                                            /s/ John M. Causey
                                            John M. Causey
